DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant's election with traverse of Group 1 in the reply filed on 10/12/21 is acknowledged.  The traversal is on the ground(s) that searching all claims does not present a serious burden.  This is not found persuasive because under PCT Rule 13.1 (this application is a 371 application) burden is not necessarily the standard. Further, a search of claim 1 requires considerations related to both 101 and 102. Further, a search of claim 1 would not necessarily lead to art related to claim 2.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 5-6 have been cancelled.
Claims 2-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/12/21.
	Claim 1 is being examined.

Priority
This application is a 371 of PCT/CN2018/115567 11/15/2018 and claims foreign benefit of CHINA 201811333589.1 11/09/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/13/21 and 11/17/20 have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
37 CFR 1.821(d) recites that the proper sequence identifier is ‘SEQ ID NO:’. At numerous locations (abstract and page 2 line 14) the phrase ‘SEQ ID NO.’ is used instead of ‘SEQ ID NO:’.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
37 CFR 1.821(d) recites that the proper sequence identifier is ‘SEQ ID NO:’. In claim 1 the phrase ‘SEQ ID NO.’ is used instead of ‘SEQ ID NO:’.
Appropriate correction is required.

Claim Interpretation
	Instant claim 1 recites ‘consisting of an amino acid sequence of SEQ ID NO. 1’. Such phrase has been interpreted as reading on peptides consisting of the amino acid sequence of SEQ ID NO: 1 as well as peptide fragments of SEQ ID NO: 1. An amino acid sequence of SEQ ID NO: 1 (as opposed to a peptide consisting of ‘the’ amino acid sequence of SEQ ID NO: 1) has been interpreted as reading on fragments of SEQ ID NO: 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) peptides which correspond to products of nature (fragments of a protein as discussed in detail below). This judicial exception is not integrated into a practical application because there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office which will be referred to as 'guidance' (see MPEP 2106).
In comparison to the subject matter eligibility test as set forth in the guidance, the claim is drawn to peptides. Thus the answer to step 1 is yes. 
NCBI BLAST search seq id 1 (retrieved from https://blast.ncbi.nlm.nih.gov/Blast.cgi on 10/28/21, 15 pages) shows that instant SEQ ID NO: 1 is a sequence that is present in a naturally occurring protein (pages 4-5). Such information is consistent with the 2nd NPL document cited with the IDS of 1/13/21. Thus SEQ ID NO: 1 corresponds to a fragment of a known protein. In relation to prong one of step 2a of the guidance the answer is yes because the peptides correspond to fragments of a protein (i.e. products of nature which are a natural phenomenon). 

The instant claim recites SEQ ID NO:1 which is a fragment of a known protein. The Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, applicants’ claim is not saved by the fact that the peptides of the instant claim correspond to fragments (the protein with severed bonds). 
In relation to step 2b, the instant claim is limited to peptides. Even if the claims recited a composition the composition can correspond to the peptide in water which itself is naturally occurring. Such compositions are like the novel bacterial mixture of Funk Brothers which contained multiple naturally occurring components, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide composition) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”). The claim does not require any additional features that add significantly more to the exceptions.
Further, there is no evidence of any markedly different characteristic. MPEP 2106.04(c) II C recognizes that a change cannot be an inherent or innate characteristic on the naturally 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Eisenbach-Schwartz et al. (US 6,126,939; first cited 9/23/21; ‘Eisenbach-Schwartz’).
Eisenbach-Schwartz teach the dipeptide Arg-Val (column 3 line 40).
In relation to claim 1, Eisenbach-Schwartz teach the dipeptide Arg-Val (column 3 line 40) which is an amino acid sequence (specifically the first 2 residues) of instant SEQ ID NO:1 (see claim interpretation section above).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658